DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art cited in the application history.  With respect to claim 1, the examiner notes that Martin (US 2016/0332540) is the closest prior art.  Martin teaches an adjustment system for a seat, comprising: a first bearing shell (3) for receiving a seat surface and/or a seat backrest (2 – see Figure 1); a second bearing shell (6) for attaching to a substructure (4/5); a first wedge-shaped adjustment ring (8) which is rotatably mounted on the first bearing shell (3; see Figure 2); a second wedge-shaped adjustment ring (7) which is rotatably mounted on the second bearing shell (6; see Figure 2) and rotatably mounted on the first adjustment ring (see Figures 1 and 2).
However, Martin does not distinctly disclose or fairly suggest “a first drive for rotating the first adjustment ring with respect to the second adjustment ring; a second drive for rotating the second adjusting ring with respect to the second bearing shell, and a blockade mechanism for selectively connecting the first bearing shell and the second bearing shell in a rotationally fixed manner.”  The examiner notes that several cited references teach a blockade mechanism connecting first and second bearing shells (see Davis (US8641144), Bahnsen (US8544390), Findlay (US8167374), Yu (US6997512) and Tully (US4846529)); however, a modification to add such structure to Martin which also cooperates with a first and second drive to rotate the adjusting rings can not be made without using impermissible hindsight.
Claims 2-13 depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636